MEMORANDUM **
Alejandro Hernandez appeals the district court’s denial of his motion to suppress the fruits of a Customs Inspector’s search of the gas tank of Hernandez’s vehicle following which Hernandez entered a conditional guilty plea to importation of marijuana (21 U.S.C. §§ 952, 960) and aiding and abetting (18 U.S.C. § 2).
Hernandez contends that the district court erred in finding that reasonable suspicion existed to justify the “non-routine” search of the gas tank. During the pendency of this appeal, the Supreme Court held that the government’s authority to conduct suspicionless inspections at the *593border includes the authority to remove, disassemble, and reassemble a vehicle’s fuel tank. United States v. Flores-Montano, - U.S. -, -, 124 S.Ct. 1582, 1587, 158 L.Ed.2d 311 (2004). The search of Hernandez’s gas tank was therefore lawful and the district court properly denied the suppression motion. United States v. Nava, 363 F.3d 942, 944-15 (9th Cir.2004) (applying Flores-Montano).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.